    Case 1:20-cv-00086-IMK Document 50 Filed 07/21/21 Page 1 of 8 PageID #: 520



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

WILLIAM HAMILTON,
individually and as the
personal representative
of the estate of Linda Hamilton,

        Plaintiffs,

v.                                               CIVIL ACTION NO. 1:20CV86
                                                        (Judge Keeley)

COLUMBIA GAS TRANSMISSION, LLC.,
TRANSCANADA USA SERVICES, INC.,
TC ENERGY,
ANTHONY CAPP,
JOHN SHRADER,
DOES 1 AND 2,
MAINE DRILLING AND BLASTING, INC.
DOES 3 AND 4,
ASSOCIATED PIPELINE CONTRACTORS,
DOES 5 AND 6,

              Defendants.

                 MEMORANDUM OPINION AND ORDER GRANTING
              THE DEFENDANTS’ MOTION TO DISMISS COUNT XII
            OF THE AMENDED COMPLAINT [DKT. NOS. 33, 35, 37]
        On May 5, 2020, the plaintiffs, William and Linda Hamilton

(“the Hamiltons”), sued the defendants, Columbia Gas Transmission,

LLC,     TransCanada     USA   Services,   Inc.,   TC   Energy   Corporation,

Anthony Capp,1 John Shrader, Maine Drilling and Blasting, Inc.

(“Maine Drilling”), and Associated Pipeline Contractors (“APC”)




1 The defendants Columbia, TransCanada USA Services, Inc., TC
Energy Corporation, and Anthony Capp are referred to collectively
herein as “the Columbia Defendants.”
    Case 1:20-cv-00086-IMK Document 50 Filed 07/21/21 Page 2 of 8 PageID #: 521



HAMILTON V. COLUMBIA GAS ET AL.                                        1:20CV86

              MEMORANDUM OPINION AND ORDER GRANTING
           THE DEFENDANTS’ MOTION TO DISMISS COUNT XII
         OF THE AMENDED COMPLAINT [DKT. NOS. 33, 35, 37]
(collectively, “the Defendants”),2 alleging that the Defendants

damaged their house and property while constructing an oil and gas

pipeline on their land.3 Pending before the Court are the partial

motions      to   dismiss    the    amended    complaint    of   the    Columbia

Defendants, Maine Drilling, and APC (Dkt. Nos. 33, 35, 37).

                                   I. BACKGROUND

        According to the amended complaint, the Hamiltons entered

into an Easement and Right of Way Agreement (“Agreement”) with the

Defendants to construct, install, and maintain an oil and gas

pipeline across their property located in Doddridge County, West

Virginia (Dkt. No. 31 at ¶ 21). The Columbia Defendants contracted

with     Maine    Drilling   to    prepare    the   Hamiltons’   land    for   the

pipeline, and with APC to construct and install the pipeline. Id.

at ¶¶ 25, 27.

        Allegedly, for several months beginning in May 2018 one or

more of the Defendants conducted blasting operations in close




2 The facts are taken from the Amended Complaint and are construed
in the light most favorable to the Hamiltons. See De'Lonta v.
Johnson, 708 F.3d 520, 524 (4th Cir. 2013).
3 The Hamiltons also named several unknown persons, identified as

Does 1 through 6, as defendants in the Amended Complaint.
                                 2
    Case 1:20-cv-00086-IMK Document 50 Filed 07/21/21 Page 3 of 8 PageID #: 522



HAMILTON V. COLUMBIA GAS ET AL.                                     1:20CV86

              MEMORANDUM OPINION AND ORDER GRANTING
           THE DEFENDANTS’ MOTION TO DISMISS COUNT XII
         OF THE AMENDED COMPLAINT [DKT. NOS. 33, 35, 37]
proximity to the Hamiltons’ house.4 Id. at ¶ 29. The Hamiltons

assert that they had not anticipated such blasting would occur on

their property. Id. at ¶ 23. In June 2018, they observed cracks in

their walls and foundation, separation between their cabinets and

walls, and sinkholes in their yard. Id. at ¶ 30. They further

assert that their water supply decreased and developed a foul odor,

leaving them without water for several months. Id. at ¶¶ 32, 34.

Due to the Defendants’ operations, the Hamiltons contend they had

to relocate to Florida. Id. at ¶ 37.

        Based on these facts, on May 5, 2020, the Hamiltons filed

their complaint, asserting twelve (12) causes of action related to

the permanent damage to their land, water well, and septic system

(Dkt. No. 1).5 Linda Hamilton (“Mrs. Hamilton”) passed away on

September       1,   2020,   following    which    William    Hamilton    (“Mr.

Hamilton”) moved to substitute himself as personal representative


4 Blasting operations are the “violent disruption of a natural mass
of land through the use of explosives.” Nat’l Quarry Services,
Inc. v. First Mercury Ins. Co., Inc., 372 F. Supp 3d 296, 300
(M.D.N.C. 2019).
5 The Hamiltons assert negligence, strict liability, trespass,

private nuisance, fraud, vicarious liability, res ipsa loquitor,
negligent   hiring,   training,    and   supervision,   intentional
infliction of emotional distress, negligent infliction of
emotional distress, damages, and punitive damages.
                                 3
Case 1:20-cv-00086-IMK Document 50 Filed 07/21/21 Page 4 of 8 PageID #: 523



HAMILTON V. COLUMBIA GAS ET AL.                                   1:20CV86

             MEMORANDUM OPINION AND ORDER GRANTING
          THE DEFENDANTS’ MOTION TO DISMISS COUNT XII
        OF THE AMENDED COMPLAINT [DKT. NOS. 33, 35, 37]
of her estate (Dkt. No. 24). He then amended his Complaint on

February 3, 2021, to add a wrongful death claim, attributing his

wife’s death to the Defendant’s negligence (Dkt. No. 31 ¶¶ 37,

102-05). Pursuant to Federal Rule of Civil Procedure 12(b)(6), the

Columbia Defendants, Maine Drilling, and APC have moved to dismiss

this claim (Dkt. Nos. 33, 35, 37), and for the reasons that follow,

the Court GRANTS their motions.

                          II. LEGAL STANDARD

     A defendant may move to dismiss a complaint under Federal

Rule of Civil Procedure 12(b)(6) on the ground that it does not

“state a claim upon which relief may be granted.” When reviewing

the sufficiency of a complaint, the district court “must accept as

true all of the factual allegations contained in the complaint.”

Anderson v. Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007)

(quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). “While a

complaint . . . does not need detailed factual allegations, a

plaintiff’s    obligation    to    provide    the     ‘grounds’     of   his

‘entitle[ment]    to   relief’    requires     more    than   labels     and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Bell Atl. Corp v. Twombly, 550 U.S. 544,

                                    4
Case 1:20-cv-00086-IMK Document 50 Filed 07/21/21 Page 5 of 8 PageID #: 524



HAMILTON V. COLUMBIA GAS ET AL.                                 1:20CV86

              MEMORANDUM OPINION AND ORDER GRANTING
           THE DEFENDANTS’ MOTION TO DISMISS COUNT XII
         OF THE AMENDED COMPLAINT [DKT. NOS. 33, 35, 37]
555 (2007) (internal citation omitted). A court is “not bound to

accept as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).

     To be sufficient, “a complaint must contain ‘enough facts to

state a claim to relief that is plausible on its face.’” Anderson,

508 F.3d at 188 n.7 (quoting Twombly, 550 U.S. at 547). “A claim

has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

                            III. DISCUSSION

     To maintain a wrongful death claim under West Virginia's

wrongful death statute, W. Va. Code § 55–7–5, Mr. Hamilton must

show that the Defendants’ negligence caused Mrs. Hamilton’s death.

See Figiniak v. Fraternal Order of Owl’s Home Nest, 2017 WL

2637397, at *4 (N.D. W. Va. June 19, 2017) (citing Bradshaw v.

Soulsby, 558 S.E.2d 681, 687 (W. Va. 2001)). To prove negligence,

he must show that (1) the Defendants owed Mrs. Hamilton a duty;

(2) they negligently breached that duty; (3) their breach injured

Mrs. Hamilton; and (4) their breach proximately caused her death.

                                    5
Case 1:20-cv-00086-IMK Document 50 Filed 07/21/21 Page 6 of 8 PageID #: 525



HAMILTON V. COLUMBIA GAS ET AL.                                 1:20CV86

              MEMORANDUM OPINION AND ORDER GRANTING
           THE DEFENDANTS’ MOTION TO DISMISS COUNT XII
         OF THE AMENDED COMPLAINT [DKT. NOS. 33, 35, 37]
See id. (citing Wheeling Park Comm'n v. Dattoli, 7897 S.E.2d 546,

551 (W. Va. 2016)).

     As support for his wrongful death cause of action, Mr.

Hamilton alleges the following:

     37. As a direct and proximate consequence of the actions
     of all of the Defendants, Plaintiff and Mrs. Hamilton
     suffered injuries, wrongful death and damages described
     further herein.

     . . .

                                COUNT XII
                             Wrongful Death

     102. Plaintiff and Mrs. Hamilton adopt and incorporate
     paragraphs 1 through 101 as if fully set out herein.

     103. The acts and omissions of Defendants, any and/or
     all of them, resulted in the wrongful death of Mrs.
     Hamilton on September 1, 2020.

     104. Plaintiff William M. Hamilton was duly appointed as
     the Administrator of the estate in Volusia County,
     Florida, and brings this suit as Administrator of the
     Estate of Linda Rae Hamilton.

     105. As a direct and proximate result of all of the
     aforesaid actions and omissions by Defendants, any
     and/or all of them, Plaintiff suffered (A) sorrow,
     mental anguish, solace, society, companionship, comfort,
     guidance, kindly offices and advice of the decedent; (B)
     compensation for reasonably expected loss of (i) income
     of the decedent, and (ii) services, protection, care and
     assistance provided by the decedent; (C) expenses for
     the care, treatment and hospitalization of the decedent

                                    6
Case 1:20-cv-00086-IMK Document 50 Filed 07/21/21 Page 7 of 8 PageID #: 526



HAMILTON V. COLUMBIA GAS ET AL.                                     1:20CV86

              MEMORANDUM OPINION AND ORDER GRANTING
           THE DEFENDANTS’ MOTION TO DISMISS COUNT XII
         OF THE AMENDED COMPLAINT [DKT. NOS. 33, 35, 37]
     incident to the injury resulting in death; and (D)
     reasonable funeral expenses.

See Dkt. No. 31 ¶¶ 37, 102-05.

     As the moving Defendants point out, Mr. Hamilton has failed

to allege any factual support for his wrongful death claim but

rather pleads only legal conclusions, which the Court is not bound

to accept as true. He makes no factual allegations regarding the

cause of Mrs. Hamilton’s death, what, if any, injuries she may

have suffered as a result of the Defendants’ actions, or how the

Defendants’ actions directly or proximately caused her death.

     The    Court    cannot   reasonably     infer   from    such   threadbare

allegations that the Defendants’ pipeline construction operations

on the Hamiltons’ property injured Mrs. Hamilton or proximately

caused her death. Therefore, because Mr. Hamilton has failed to

plausibly    state    a   claim   for   wrongful     death   in   his    amended

complaint, the Court GRANTS the Defendants’ motion to dismiss (Dkt.

Nos. 33, 35, 37) and DISMISSES without PREJUDICE Count XII of Mr.

Hamilton’s    Amended     Complaint     as   it   relates    to   the   Columbia

Defendants, Maine Drilling, and APC.

     It is so ORDERED.



                                        7
Case 1:20-cv-00086-IMK Document 50 Filed 07/21/21 Page 8 of 8 PageID #: 527



HAMILTON V. COLUMBIA GAS ET AL.                                 1:20CV86

              MEMORANDUM OPINION AND ORDER GRANTING
           THE DEFENDANTS’ MOTION TO DISMISS COUNT XII
         OF THE AMENDED COMPLAINT [DKT. NOS. 33, 35, 37]
     The Clerk SHALL transmit copies of this Memorandum Opinion

and Order to counsel of record by electronic means.

DATED: July 21, 2021

                                        /s/ Irene M. Keeley
                                        IRENE M. KEELEY
                                        UNITED STATES DISTRICT JUDGE




                                    8
